Citation Nr: 1450083	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has rephrased the Veteran's claim for depression as a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the RO determined that the Veteran received disability benefits from the Social Security Administration (SSA), but did not obtain the records after determining that they were not relevant.  At his May 2014 hearing before the undersigned, the Veteran stated that he specifically received disability benefits from SSA for a psychiatric disorder.  The Board finds that the SSA records may be relevant to the issue on appeal.  

The Veteran's VA treatment records show that he has been diagnosed with dysthymia.  His service personnel records (SPRs) confirm that he was absent without leave (AWOL) for over 100 days, after which he was incarcerated and provided with extensive counseling.  The SPRs confirm the Veteran's assertions that he believed he was being harassed while in the military.  The record is not sufficient for the Board to adjudicate the appeal.  An examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, at his May 2014 hearing, the Veteran stated that he receives psychiatric treatment through VA.  The most recent VA treatment records in his claims file are from January 2010.  On remand, the AOJ must determine whether there are any additional VA treatment records that have not already been associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that have not already been associated with the Veteran's paper or electronic claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Attempt to obtain the Veteran's SSA records.  In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) (2014), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the AOJ should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  

3.  Schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The Veteran's SPRs which document his AWOL and subsequent period of rehabilitative training and counseling.

ii.  His February 2010 Notice of Disagreement, June 2012 VA Form 9, and May 2014 hearing testimony where he asserts that his depression was the result of in-service harassment.  

c.  The examiner must provide a diagnosis for each psychiatric disability found.  For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disability began during active service, is related to any incident of service, or whether a psychosis began within one year after discharge from active service.

d.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



